Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00560-CR

                             Nico Allen-Antonio COGDILL,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 18th Judicial District Court, Johnson County, Texas
                                  Trial Court No. F45973
                      Honorable John Edward Neill, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 17, 2014.


                                              _____________________________
                                              Marialyn Barnard, Justice